DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                            JOHN W. HOOD, JR.,
                                Appellant,

                                        v.

    CITIGROUP MORTGAGE LOAN TRUST INC. 2007-AR7, MORTGAGE
     PASS-THROUGH CERTIFICATES, SERIES 2007-AR7, U.S. BANK
               NATIONAL ASSOCIATION, AS TRUSTEE,
                            Appellee.

                                  No. 4D19-2348

                                  [May 28, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry J. Stone Senior, Judge; L.T. Case No. CACE17-
016435.

  Charles P. Gufford of McCalla Raymer Liebert Pierce, LLC, Orlando, for
appellant.

     Niles B. Whitten, Gainesville, for appellee.

PER CURIAM.

     Affirmed. 1

WARNER, MAY and CONNER, JJ., concur.

                              *          *          *

     Not final until disposition of timely filed motion for rehearing.


1  We are mindful of the issuance of Administrative Order SC20-23 (the
requirement in Florida Rule of Civil Procedure 1.580(a) for the clerk to issue a
writ of possession “forthwith” remains suspended) and Executive Order 20-121
(extending, until 12:01 a.m. on June 2, 2020, Executive Order 20-94, which
suspends and tolls any statute providing for a mortgage foreclosure cause of
action under Florida law). We trust any motions directed to those orders shall
be filed in the lower tribunal upon issuance of our mandate.